Citation Nr: 1014424	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1971.  




This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  The 
Secretary and the Veteran filed a joint motion for remand.  
In October 2009, the Court vacated the Board's January 2009 
decision in which a TDIU was denied.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
degenerative changes of the lumbar spine at L5-S1, rated as 
20 percent disabling from December 4, 2002, and 40 percent 
disabling from July 13, 2004; early degenerative changes in 
the right knee, rated as 10 percent disabling from March 8, 
1994; tinnitus, rated as 10 percent disabling from March 8, 
1994; right knee laxity, rated as 10 percent disabling from 
January 3, 2006; and a bilateral hearing loss disability, 
rated as 0 percent disabling.  He has a combined rating of 20 
percent from March 1994, 40 percent from December 2002, 50 
percent from July 2004, and 60 percent from January 2006.

2.  The Veteran does not meet the schedular criteria for a 
TDIU and is not shown to be unable to obtain and retain 
substantially gainful employment due solely to service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 
3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The Board 
notes that in a July 2004 letter, he was advised of the 
specific criteria necessary for a TDIU.  The May 2006 letter 
told him to provide any relevant evidence in his possession 
in regard to an increase in his service-connected 
disabilities, to include evidence of any impact on 
employment.  See Pelegrini, 18 Vet. App. at 120.  The Board 
notes that the July 2006 rating decision and the February 
2007 statement of the case contained the specific criteria 
warranting entitlement to a TDIU.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran was 
also sent a letter regarding the appropriate disability 
rating or effective date to be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

Initially, the Board notes that in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), the Court stated that a remand by 
the Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis in 
this case has been undertaken with Fletcher in mind.  

The Veteran asserts entitlement to a TDIU.  Having considered 
the evidence, the Board finds that a TDIU is not warranted.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

An April 2006 rating decision shows that the Veteran is 
service connected for degenerative changes of the lumbar 
spine at L5-S1, rated as 20 percent disabling from December 
4, 2002, and 40 percent disabling from July 13, 2004; early 
degenerative changes in the right knee, rated as 10 percent 
disabling from March 8, 1994; tinnitus, rated as 10 percent 
disabling from March 8, 1994; right knee laxity, rated as 10 
percent disabling from January 3, 2006; and a bilateral 
hearing loss disability, rated as 0 percent disabling.  He 
has a combined rating of 20 percent from March 1994, 40 
percent from December 2002, 50 percent from July 2004, and 60 
percent from January 2006.  The Veteran does not meet the 
schedular criteria pursuant to 38 C.F.R. § 4.16(a) at any 
time during the appeal period.  

Furthermore, the evidence does not factually establish that 
the Veteran is unemployable due to service-connected 
disability.  The Board notes that where the percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background, including 
his employment and educational history.  See 38 C.F.R. §§ 
3.321(b), 4.16(b).  

In this case there is positive and negative evidence.  The 
Board must weigh the credibility and probative value of the 
evidence, and in so doing, the Board may favor one medical 
opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  
The Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to the evidence, the Board also considers factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain and functional impairment having an adverse affect on 
his daily activities.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to whether he is unemployable due to service-connected 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
positive and negative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board notes that competence and credibility are 
to be distinguished.  

In that regard, while the Veteran stated that it was 
difficult for him stand up straight due to back pain in a 
March 1994 statement in association with his 1993 application 
for Social Security Administration (SSA) disability benefits, 
a March 1994 VA treatment record notes that the Veteran 
continued with basic extension protocol exercises and stated 
that his back pain was not, "too bad."  The Board notes 
that a December 1993 private report reflects lumbar spine 
flexion was approximately 75 percent normal, and it was 
reported that the Veteran walked easily on tip toes and 
heels, that arthritic change was very mild, and that while 
heavy bending, lifting, or stooping could potentially be 
somewhat troublesome, he could work by his pain tolerance.  

In addition, while an April 1994 VA treatment record notes 
use of a cane, on VA spine examination in April 1994, the 
examiner reported that the Veteran ambulated without any 
postural abnormalities or fixed deformities, that the 
musculature of the back was normal with no evidence of 
atrophy or paraspinal muscle spasm, and that there was no 
neurologic impairment.  In addition, an August 2001 VA record 
notes a steady gait, and in September 2002, x-ray examination 
of the spine was noted to show an old injury to L2, fairly 
well maintained heights of the vertebral bodies and disc 
interspaces, and fairly good overall bony architecture.  

Mild findings were reported on x-ray examination of the right 
knee and lumbar spine in March 2003, and while the March 2003 
VA report of examination reflects complaints of being able to 
walk only one block before the onset of severe pain, the 
August 2004 VA spine examination report notes that the 
Veteran was able to walk a quarter mile without taking a 
break, and that when doing a great deal of walking, he used a 
knee brace.  

An April 1995 SSA disability determination reflects that 
benefits were awarded from 1993 and the primary diagnosis 
entered was extruded disc in the lumbar spine and a secondary 
diagnosis of alcohol abuse was entered.  In addition, in 
association with a determination as to whether termination of 
SSA disability benefits was warranted, the Veteran underwent 
a psychological evaluation in May 1997.  The evaluation 
report reflects the Veteran's complaints to the effect that 
ever since a back injury approximately seven years earlier, 
he was no longer able to work, go hunting with friends, or do 
mechanic work, and that he had concentration difficulties and 
a lack of interaction with others due to not only pain, but 
also muscle relaxants he took for pain, and that he had 
increasing problems with anger.  The examiner stated, in 
pertinent part, as follows:

In my opinion, this individual would not be 
able to find an employer that would hire him 
with such a serious back ailment.  
Furthermore, he would not be able to hold 
down a full time job adequately.  He would 
have to pace himself frequently all day long 
which an employer would not be able to 
tolerate.  Furthermore, I am recommending 
that he receive counseling for depression and 
self esteem difficulties.  He has not yet 
accepted his physical disability, and 
continues to punish himself emotionally for 
the things that he cannot do.  It is also 
recommended that he obtain counseling for 
anger control.  It appears that he does not 
have adequate outlets for anger and 
consequently, this problem could be causing 
him more physical tension and, thus, making 
his physical pain even worse.  

The report notes that memory was intact, and that while the 
Veteran was able to understand and remember short and simple 
instructions, he was unable to carry out the instructions 
over a long period of time and that doing such would result 
in concentration difficulties and difficulties because of 
physical impairments.  

Against this background, is an October 1996 psychological 
evaluation in which the examiner stated, in pertinent part, 
as follows: 

[The Veteran] has the ability to sustain 
concentration and attention needed for 
task completion.  He is able to understand 
and remember short and simple instructions 
and could be expected to carry out such 
instructions under ordinary supervision.  
He also appears to have the ability to 
relate appropriately to co-workers and 
supervisors.  There is no reason to 
believe that he could not satisfactorily 
adapt to changes in his environment.  

The report notes that the Veteran stated that on a good day 
he spent time driving around a lot, visiting his parents and 
friends, mowed the lawn and went fishing and hunting, and 
that he claimed that on bad days he laid down on the floor 
watching television due to back pain.  It was noted that the 
Veteran had difficulty with interpersonal relationships when 
drinking, and the diagnoses entered were alcohol dependence 
and a probable personality disorder.  

The Board notes that a February 1996 VA vocational 
rehabilitation counseling record notes that the Veteran was 
more socially active, and that he had been helping a friend 
set up Go-Kart races without compensation.  The record 
reflects that the Veteran did not feel that he could handle 
any more training or work and declined participation in 
vocational rehabilitation.  

In addition, while an October 1996 private medical report 
reflects complaints of an inability to stand or sit in place 
for more than 10 to 15 minutes at a time, as well as an 
inability to do any heavy lifting or bending, and it was 
noted that the Veteran was unable to be employed at any 
physical activity due to back and right knee pain, the 
physician reported that the Veteran was able to get up and 
down off of the examination table by himself, and able to get 
undressed and into an examination gown without assistance.  
Further, while slight difficulty with toe walking was noted, 
the examiner reported that the Veteran was able to heel walk 
and tandem walk without difficulty.  The Board notes that a 
transcription of the Veteran's statements is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

In a June 1997 SSA functional capacity assessment, the 
examiner stated, in pertinent part, as follows:

Current evidence pertaining to mental 
condition shows at most moderate 
limitations when it comes to maintaining 
good attendance and punctuality, 
sustaining concentration for extended 
periods of time, working without symptom 
intrusion, and possibly working 
cooperatively with others.  The latter 
does not appear to be significant -- has 
always done rather solitary work.  He 
certainly has the mental capacity to 
understand, remember, and carry out both 
simple and complex instructions.  He needs 
no extra supervision.  Cognition and 
memory are intact.  He would have the 
mental capacity to learn other work that 
is within his range of physical 
capabilities.  

The June 1997 report notes that the Veteran had driven 
independently to the May 1997 psychological evaluation and 
that while the May 1997 report noted that the Veteran had had 
to stop/break halfway to the appointment because of back 
difficulties, he had driven a distance of approximately 71 
miles each way for a total round trip of 142 miles.  

The Court has held that a claims file review, as it pertains 
to obtaining an overview of a claimant's medical history, is 
not a strict requirement for medical opinions, and that a 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
critical question is whether the medical opinion is credible 
in light of all the evidence.  In fact, the Board may reject 
a medical opinion that is based upon facts provided by the 
veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  The May 1997 opinion 
does not address the contemporaneous opinions to the effect 
that the Veteran is capable of maintaining gainful 
employment, or the apparent inconsistencies, diminishing the 
probative value of the May 1997 opinion.  

More specifically, the May 1997 opinion to the effect that 
the Veteran has total social and occupational impairment 
solely due to the back and right knee disabilities is 
inconsistent with not only the October 1996 and June 1997 
opinions, but also with the Veteran's own statements upon 
which the May 1997 examiner relied in forming the opinion, to 
include the assertion of being unable to participate in his 
usual activities for the previous seven years, whereas in 
June 1997, he stated that he spent time driving around a lot, 
visiting his parents and friends, mowing the lawn, fishing 
and hunting, and as noted in February 1996, setting up Go-
Kart races.  The Board notes that an opinion based on an 
inaccurate factual premise is of diminished probative value, 
if any.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Further diminishing the probative value of the May 1997 
opinion to the effect that the Veteran is unemployable solely 
due to the service-connected back and right knee disabilities 
is a June 1997 SSA determination to terminate disability 
benefits based upon a finding that the Veteran was capable of 
programmatically light work, simple and unskilled.  The Board 
notes that a 1998 determination reflects that SSA disability 
benefits were continued after reconsideration, and while the 
determination references the May 1997 examiner's established 
credentials, it was noted that the Veteran's disability was 
not of a purely medical nature and that the impairments were 
not of the degree required by the medical standards for SSA 
disability purposes.  Rather, the restrictions imposing 
significant limitations on employment were noted to be 
functional in nature.  

In that regard, and while the October 2009 Joint Motion for 
Remand notes that, "the record on appeal reveals no 
indication that the Appellant's SSA rating resulted from 
'affective (mood) disorders,'" a December 2001 SSA 
determination to continue disability benefits, in fact, shows 
a secondary diagnosis of "Affective (Mood) Disorders."  
Furthermore, while it was noted that the Veteran's occupation 
base had been so eroded that he lacked the residual 
functional capacity for any type of substantial and gainful 
work activity on a full-time basis, both 'exertional' and 
'nonexertional' limitations were noted.  The Board notes that 
in addition to notations of alcohol dependence and a probable 
personality disorder, along with the May 1997 assessment of 
depression, a June 1997 SSA psychiatric review notes 
adjustment disorder with depressed mood, and a November 2004 
VA record reflects assessments of adjustment reaction/anxious 
mood.  To the extent that the May 1997 opinion attributes 
depression to the back and right knee disabilities, service-
connection has not been established for depression, and as 
noted, the May 1997 examiner did not address the assembled 
evidence in forming the opinion, which in this case is 
critical to a determination as to probative value of the 
opinion in light of all the evidence.  

The Board has given consideration to the SSA determinations 
and notes that while alcohol abuse was listed as a secondary 
diagnosis in association with the initial award of SSA 
disability benefits, in a subsequent determination, it was 
noted not to be a material factor upon which the SSA 
disability benefits were based.  Regardless, VA is not bound 
by the findings of disability and/or unemployability made by 
other agencies, including the SSA.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable 
determination, while probative evidence to be considered in 
the claim with VA, is not dispositive or altogether binding 
on VA since the agencies have different disability 
determination requirements); see also Martin v. Brown, 4 Vet. 
App. 136, 140 (1993) (while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim).  

In this case, the Board finds that the competent and 
probative evidence establishes unemployability due to 
impairment including nonservice-connected disability.  The 
Board notes that in addition to the functional impairment 
noted to be imposing significant limitations on employment in 
the 1998 SSA records, the evidence also reflect arthritis in 
the left knee and an April 2002 VA record notes a fall down a 
flight of stairs due to the left knee giving way.  In 
addition, a December 2005 private record notes 
"debilitating" chronic headaches and moderate pes planus, 
and the July 2006 rating decision reflects nonservice-
connected disabilities include a bilateral shoulder disorder.  

In considering the Veteran's background, including his 
employment and educational history, the Board notes that the 
June 1997 report reflects that the Veteran is a college 
graduate with a bachelor's degree in business, and while it 
was noted that he had never worked in that role, instead 
having a history of working as a truck driver for 
approximately ten years, the history noted in a 1994 SSA 
record, is of having been employed as a carpenter from 1980 
to 1983, siding installer from 1983 to 1985, salesman from 
1985 to 1990, delivery truck driver in 1991, and of having 
been employed as a marketing director from November 1991 to 
January 1993.  Despite the varying accounts in regard to 
employment history, the record reflects that the Veteran has 
been in receipt of SSA disability benefits since 1993, in 
part, due to the service-connected lumbar spine and right 
knee disabilities, and in receipt of VA disability benefits 
for service-connected right knee degenerative changes from 
1994, as well as for right knee laxity from 2006, and for 
lumbar spine degenerative changes at L5-S1 secondary to the 
right knee disability since 2002.  The Board notes that the 
schedular disability evaluations assigned contemplate 
impairment in earning capacity, including loss of time from 
exacerbations due to service-connected disability.  38 C.F.R. 
§ 4.1 (2009).  Regardless, in this case, the competent and 
reliable evidence does not factually establish that the 
Veteran is unable to secure and follow a substantially 
gainful occupation solely due to service-connected 
disability.  

The November 2004 VA examiner reported that the Veteran sat, 
stood, and walked with an erect posture and an unimpaired 
gait, noting that while the Veteran stated that he had a knee 
brace, he was not wearing one.  In addition, an October 2005 
VA treatment record notes, "Active life style."  

Further, in an April 2005 determination in regard to the 
Veteran's claim for a TDIU on an extra-schedular basis, the 
Director of Compensation and Pension Service specifically 
concluded that the Veteran was able to be gainfully employed 
in sedentary work.  The Board notes that nothing in the June 
2006 VA report of examination or the VA treatment records 
indicate findings that establish that the Veteran is 
precluded from sedentary work as a result of his service-
connected disabilities.  

To the extent that the Veteran had increased limited motion 
in the lumbar spine on VA examination in June 2006, the 
impression of x-ray examination of the lumbosacral spine was 
old L2 superior endplate compression fracture, unchanged 
compared with x-ray examination in March 2003, 5 mm 
retrolisthesis of L3 on L4, unchanged, and mild degenerative 
disc disease of the lower lumbar spine.  In addition, the 
Board notes that an August 2006 VA record notes that the 
Veteran was active.  

In this case, the Board has accorded more probative value to 
the April 2005 opinion of the Director of Compensation and 
Pension Service to the effect that the Veteran has the 
ability to be gainfully employed.  The claims file was 
reviewed, the opinion is supported by the competent and 
probative evidence, and a rationale for the opinion was 
provided based on objective findings and reliable principles.  
The opinion is adequate and supported by the evidence.  

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

A total rating based on individual unemployability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


